             Case 1:19-cv-01834-AMD-CLP Document 1-4 Filed 03/29/19 Page 1 of 5 PageID #: 22

;   ~vii Court of t~e City of New York                          DIY                                   ~D(J )l {~ ~ (
    -=--
    Go=un~fyo--==-fK=in~gs--=-----=-------_____;,:,:,In~dex~N_:_um--...:.b~er CV-091323-08
     LVNV FUNDING LLC                                                         ORDER TO S                  W CAUSE
             -against-                                                               to r~'if.9 re case to the calendar, to vacate any
    LARSELLA OGLESBY                                                               "=%dgrt'!ent, liens and income executions on this
                                             ~~------
                                                                                     Eie.fi:ndanl bn...this index number,
                                                                                     allow p oposed answer or dismissing the action


                      ed affidavit ofLARSELLA OGLESBY, sworn to on July 3, 20J4, and upon al l RaperS'~nd proceedings

              Let the Plaintiff(s) or Plaintiff(s) attomey(s) show cause at:
                                     Kings Civil Court                                      ,
                                     141 Livingston Street                                  '
                           I         Brooklyn, ,New York 11201
                          f          Part 34C,Roo~ f101"
                                     on    JULY 17,2014 at 9:30AM
     r as soon thereafter as counsel may be heard, why an order should not be made granting any of th
    co deems appropriate:
    Vaca ~the defendants default and any judgment, lifting restraints and executions, or wing '3i · tion or dismissing or
    staying th~ion for 90 days or restoring the action to the calendar or allowin          pos~swer.
        NDING th~· of this Order to Show Cause and the ent                     roer thereon, let all proceedings on the part of the
    Plam .       Plaintiff(s) atto   ts7-aRd agent(s.)..and     s !!,lor-Shertff of the City of New York for the enforcement of said
    Judgment be staye .                               --- -
     SERVICE of a copy ofthis Order to Show Cause, and annexed Affidavit, upon the:
     Plaintiff(s) or named attorney(s):                             Sheriff o     arshal:
     (Judge to Initial)                                                          ""'
                                                                     (Judge to Initiafr
       _ _ _ by Personal Service by " In Hand Delivery"                _ _ _ by Personal Service by " In Hand Delivery"
       _ _ _ by Certified Mail, Return Receipt Requested               _ _ _ by Certified Mail, Return Receipt Requested
    ''       by First Class Mail with official Post Office             --____, by First Class Mail with official Post Office
             Certificate of Mailing                                            Certificate of Mailing
    on or before    JULY 7. 20 14            , shall be deemed good and sufficient.

    PROOF OF SUCH SERVICE shall be filed with the Clerk in the Part indjcated above on the return date of this Order to
    Show Cause.

     Attomey(s): Mail to:                                             Sheriff/Marshal:
                                                                                            .   '
     Kirschenbaum & Phillips, P.C. (Counsel for Pitt)
     40 DANIEL STREET, SUITE 7
     P.O. BOX 9000
     FARMINGDALE, NY 11735                                                     I
                                                                               I
                      July 3, 2014
                          DATE                                      Hon. Lisa S. Ottley, Civil Court Judge (NYC)
Case 1:19-cv-01834-AMD-CLP Document 1-4 Filed 03/29/19 Page 2 of 5 PageID #: 23




CIVIL COURT OF THE CITY OF NEW YORK                                          Index No. 91323-08/KI
COUNTY OF KINGS
                                                              AFFIDAVIT IN SUPPORT OF AN
LVNV FUNDING LLC,                                               ORDER TO SHOW CAUSE
                                Plaintiff,                        To Vacate a Judgment
                                                                  .For Failure to Answer
       -against-
                                                                        Movant's address:
LARSELLA OGLESBY,                                                       668 Madison Street, Apt.
                                Defendant.                              48
                                                                        Brooklyn, NY, 11221

State of New York, County of Kings           ss.:

LARSELLA OGLESBY, being duly sworn, deposes and says:

1. I am a defendant and I am making this request in support of the Order to Show

   Cause to vacate a default judgment and deem the attached Proposed Answer timely

   filed.

2. I did not file an answer to the Complaint with the court.

3. The court lacks personal jurisdiction because the Sum.mons and Complaint were not

   served properly: I never received the papers to come to court. My first notice of this

    action was when I saw the judgment on my credit report. I have not lived at the

   address on the affidavit of service since 1998.

4. I have the following excusable default(s):

            a. I never received the court papers.

5. I have the following meritorious defense(s):

            a. I do not owe the money.

            b. I have no business relationship with the plaintiff so the plaintiff lacks

                standing.

            c. The Plaintiff is suing for the wrong amount of money.


Affidavit in Support of an Order to Show Cause to Vacate a Default Judgment                   Page 1 of 2
             Prepared with the assistance of Brooklyn Bar Association Volunteer Lawyers Project
Case 1:19-cv-01834-AMD-CLP Document 1-4 Filed 03/29/19 Page 3 of 5 PageID #: 24




6. I receive social security disability (SSD) benefits, which are exempt from collection.

7. I have not asked for a previous Order to Show Cause in this case.



                                                Relief

8. WHEREFORE, I request that the judge vacate any judgment and upon vacatur,

    dismiss this case for lack of personal jurisdiction or in the alternative, restore the

    case to the calendar, deem the attached Proposed Answer timely filed, grant me

    permission to serve these papers in person , and grant me such other and further

    relief as may be just.




Sworn to before me this   3m      day

of _ _ _ _::f\.J
           __    L'-1-+---· 20    \   Y.

                    0~    ktr~;            sec
Signature and Title
of Court Employee or Notary




Affidavit in Support of an Order to Show Cause to Vacate a Default Judgment                   Page 2 of 2
             Prepared with the assistance of Brooklyn Bar Association Volunteer Lawyers Project
Case 1:19-cv-01834-AMD-CLP Document 1-4 Filed 03/29/19 Page 4 of 5 PageID #: 25




CIVIL COURT OF THE CITY OF NEW YORK                                       Index No. 91323-08/KI
COUNTY OF KINGS
LVNV FUNDING LLC;
                      Plaintiff,
                                                                 PROPOSED ANSWER
       -against-                                                 . CONSUMER CREDIT
                                                                     TRANSACTION
LARSELLA OGLESBY,
                              Defendant.

LARSELLA OGLESBY, answers the Complaint as follows:

1. General Denial: I deny the allegations of the Complaint.

2. The court lacks personal jurisdiction because the Summons and Complaint were not

   served properly: I never received the papers to come to court. My first notice of this

   action was when I saw the judgment on my credit report. I have not lived at the

   address on the affidavit of service since 1998.

3. I do not owe the money.

4. I have no business relationship with the plaintiff so the. plaintiff lacks standing.

5. The plaintiff is suing for the wrong amount of money.

6. I receive social security disability (SSD) benefits, which are exempt from collection.




Proposed Answer- Consumer Credit Transaction                                              Page 1 of 2
         Prepared with the assistance of Brooklyn Bar Association Volunteer Lawyers Project
Case 1:19-cv-01834-AMD-CLP Document 1-4 Filed 03/29/19 Page 5 of 5 PageID #: 26




                                                VERIFICATION
                                                                 ..
State of New York, County of Kings ss.:

LARSELLA OGLESBY, being duly sworn, deposes and says: I am the Defendant in this
action, I have read the Proposed Answer Consumer Credit Transaction and know the
contents to be true to my own knowledge, except for those matters alleged to be on
information and belief, and as to those matters, I believe them to be true.


                                                                        y, Defendant

Sworn to before me this     "3 0>     day

of            ..)-\J\..'4    , 20 \   j     .
                        c

                c . ~ \scr
Signature and Title
of Court Employee or Notary




Proposed Answer- Consumer Credit Transaction                                              Page 2 of 2
         Prepared with the assistance of Brooklyn Bar Association Volunteer Lawyers Project
